Citation Nr: 1610710	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected scoliosis claimed as low back pain, currently rated 10 percent disabling.

2.  Entitlement to an increased initial rating for service-connected shin splints of the right lower extremity, currently rated 10 percent disabling.

3.  Entitlement to an increased initial rating for service-connected shin splints of the left lower extremity, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to January 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision that granted service connection for scoliosis as secondary to service-connected pes planus, effective January 18, 2002, and bilateral shin splints, effective December 27, 2002.  The Veteran appealed for higher initial ratings for these disabilities.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  Thereafter, in January 2015 the Board remanded these matters for additional development.


FINDINGS OF FACT

1.  Prior to May 1, 2009, the Veteran's scoliosis was manifested by forward flexion greater than 60 degrees, a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

2.  From May 1, 2009 to August 26, 2010, the Veteran's scoliosis was manifested by forward flexion greater than 30 degrees but less than 60 degrees.

3.  For the period from August 26, 2010, the Veteran's scoliosis was manifested by full range of motion, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

4.  At no time during the period on appeal did the Veteran's right shin splint disability approximate greater than slight knee or ankle disability.

5.  At no time during the period on appeal did the Veteran's left shin splint disability approximate greater than slight knee or ankle disability.


CONCLUSIONS OF LAW

1.  Prior to May 1, 2009, the criteria for an initial rating in excess of 10 percent for scoliosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5292, 5295 (2002), and Diagnostic Code 5239 (2015).

2.  From May 1, 2009 to August 26, 2010, the criteria for a rating of 20 percent, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5292, 5295 (2002), and Diagnostic Code 5239 (2015).

3.  For the period from August 26, 2010, the criteria for a rating in excess of 10 percent for scoliosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5292, 5295 (2002), and Diagnostic Code 5239 (2015).

4.  The criteria for an initial rating in excess of 10 percent for a right shin splint disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5262, 4.73, Diagnostic Code 5311 (2015).

5.  The criteria for an initial rating in excess of 10 percent for a left shin splint disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5262, 4.73, Diagnostic Code 5311 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claims of entitlement to higher initial ratings stems from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and numerous VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to her treatment history and symptomatology.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the January 2015 remand have been undertaken.  A VA examination was conducted in March 2015, and updated VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Increased Ratings

The Veteran is seeking an initial rating in excess of 10 percent for service-connected scoliosis and bilateral shin splints.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is   as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).


Shin splints and scoliosis are not listed as specific disabilities under the VA's Rating Schedule.  Where VA's Rating Schedule does not list the specific disability being rated, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous.  38 C.F.R. § 4.20.  Moreover, such an unlisted disease or injury is rated by analogy under a diagnostic code built up using the first two digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last two digits.  Hyphenated diagnostic codes will be used where a disability is rated on the basis of its residuals.  38 C.F.R. § 4.27.  

Back Disability

As scoliosis is not listed as a specific disability under VA's Rating Schedule, it is rated under the diagnostic code most closely analogous - spondylolisthesis or segmental instability under 38 C.F.R. § 4.71a, Diagnostic Code 5239.  The Veteran's scoliosis is currently assigned a 10 percent disability rating.

During the period of the appeal, the criteria for disabilities of the spine were revised, effective September 23, 2002, and September 26, 2003.  If application      of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  

The September 23, 2002, change noted above pertained to intervertebral disc syndrome (IVDS), which is neither alleged nor shown in the evidence of record in this case, nor are incapacitating episodes consistent with IVDS shown.  Specifically, a March 2015 VA examiner found no evidence of IVDS or episodes of bed rest.  Similarly, August 2010 and May 2009 VA examiners noted that there were no incapacitating episodes of the spine.  Moreover, the Veteran has not reported a diagnosis of IVDS or incapacitating episodes due to her back disability.  Thus, the rating criteria for IVDS are not applicable and will not be further discussed.

Diagnostic Code 5292 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the lumbar spine.  At that time, slight limitation of motion of the lumbar spine was evaluated as 10 percent disabling, moderate limitation of motion of the lumbar spine was evaluated as 20 percent disabling,   and severe limitation of motion of the lumbar spine was evaluated as 40 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5295 (in effect prior to September 26, 2003) provided ratings based on lumbosacral strain.  At that time, lumbosacral strain with characteristic pain on motion was evaluated as 10 percent disabling; lumbosacral strain with muscle spasm on extreme forward bending, and loss of lateral spine motion (unilateral), in standing position was evaluated as 20 percent disabling; and severe lumbosacral strain was evaluated as 40 percent disabling.

The remaining diagnostic codes relating to the lumbar spine prior to September 26, 2003, involved vertebral fractures and ankylosis, neither of which have been alleged by the Veteran throughout the course of the appeal nor presented on examination.

Under the schedular criteria which became effective September 26, 2003, spine disorders other than IVDS, including Diagnostic Code 5239, are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area  of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

	   1.  Facts

Throughout the course of the appeal the Veteran has reported symptoms including back pain (typically rated between 5-7/10 but in December 2002 reported 10/10), occasional numbness and tingly, stiffness, fatigue, and occasional spasms.  The Veteran has consistently reported that changing positions frequently and the use    of shoe orthotics helps to alleviate her symptoms.

The Veteran was afforded a VA examination in August 2002.  She reported constant back pain that was worse with bending and partially relieved through medication.  Notably, the Veteran denied radicular pain.  On examination, the Veteran's back was non-tender to palpation.  Range of motion testing revealed flexion to 80 degrees and extension to 10 degrees with discomfort.  The examiner noted that the Veteran exerted decreased effort in lateral flexion and rotation resulting in 30 degrees of flexion and 35 degrees of rotation bilaterally with complaints of pain.  Deep tendon reflexes (DTRs) were normal, and straight leg raises were negative bilaterally.  The examiner noted that the Veteran's sensation was intact to sharp and dull touch and diagnosed low back pain.

While receiving private treatment from a nurse practitioner, Mr. Porter, from October 2002 to August 2003 the Veteran continued to report back pain, stiffness, and general muscle aches.  Her reports of numbness and tingling varied frequently denying both in October 2002, December 2002 (18th), February 2003, and August 2003; but reporting both in December 2002 (5th), March 2003, April 2003, and   July 2003.  In similar variance, Mr. Porter noted normal spine mobility with no deformities in October 2002, December 2002 (18th), April 2003 (10th), and August 2003, and reduced mobility in December 2002 (5th), March 2003, and April 2003 (23rd).  The Veteran's DTRs were consistently noted as being normal, her sensation was noted as intact, and her motor skills were symmetrical.  The Veteran did not report, nor did Mr. Porter note, any evidence of muscle spasm on forward bending.

During a VA muscle examination in October 2003 the Veteran reported performing housework, walking up to a half mile daily, grocery shopping, and caring for her four-year-old child.  She also reported the use of two prescriptions for her back pain.  Thereafter, while receiving VA treatment in March 2004, the Veteran denied having any problems aside from foot pain.  

While receiving VA treatment on July 6, 2004, the Veteran reported that she was happy with her new foot orthotics and that she was able to walk and even dance without discomfort.  At that time she also reported that she would be starting an exercise walking program.  However, during a VA examination performed the  same day, the Veteran reported having "all kinds of aches" and noted that the only exercise she did was walking.  She also reported constant low back pain.  On examination, range of motion testing revealed flexion to 70 degrees, left lateral bending to 25 degrees, right lateral bending to 15 degrees, extension to 15 degrees, and bilateral rotation to 25 degrees.  The examiner noted objective evidence of painful motion.  DTRs were normal and the examiner noted that the Veteran did not have any motor deficit.  The examiner diagnosed lumbar scoliosis with strong rotatory component (hereditary).  The Veteran received VA foot treatment a year later in July 2005 and reported that she continued to be happy with her orthotics and that she was able to walk without discomfort.

The Veteran underwent a private examination with Dr. Graf in January 2008.  On examination, straight leg raises were negative for low back pain and the Veteran's neurological systems were noted as normal.  Dr. Graf further noted curvature of the spine.  Range of motion testing revealed flexion to approximately 50 degrees, extension to approximately 15 degrees, right lateral bending to approximately 24 degrees, and left lateral bending to approximately 30 degrees.  Ultimately, he diagnosed scoliosis with lumbar pain and opined that a 10 percent rating was appropriate for this condition.

During an August 2008 Board hearing held in conjunction with the Veteran's claim for service connection for the issues on appeal, she reported a burning or bruised sensation in her lower back.  She also stated that standing or sitting too long increased her pain, such that she changed position approximately every half an hour.

The Veteran was afforded another VA examination in May 2009 at which time she reported daily low back pain of 6-10/10.  She indicated that she was unable to run due to foot pain (not back pain) and that her back symptoms increase when she does house work or lifts heavy objects.  Regarding her treatment, she noted the use of a medication, Ben Gay, and hot baths with a fair response thereto.  The Veteran denied a history of hospitalization or surgery, fatigue, stiffness, weakness, spasms, or flare-ups related to her spinal condition.  On physical examination the examiner noted that the Veteran did not exhibit spasm, atrophy, guarding, or weakness, however pain and tenderness were reported.  Range of motion testing revealed flexion to 60 degrees; extension to 22 degrees; left lateral flexion to 24 degrees; right lateral flexion to 26 degrees; and bilateral lateral rotation to 26 degrees.  The examiner noted objective evidence of painful motion.  Following repetitive motion, there was reportedly additional limitation due to fatigue, although the degree of loss was not noted.  Motor strength was normal and sensory was grossly intact in all extremities.  
During a fourth VA examination conducted in August 2010, the Veteran reported back pain and muscle spasm, but denied any other symptoms.  Regarding her treatment, the Veteran noted the use of muscle relaxants as needed and reported  that that the response to this treatment was "good[.]"  She denied a history of hospitalization, surgery, neurological symptoms, or flare-ups of her condition and noted that she was able to walk one to three miles.  On examination there was evidence of right thoracolumbar sacrospinalis spasm but no evidence of atrophy, guarding, tenderness, or weakness.  The spasm was not considered severe enough to result in an abnormal gait or spinal contour.  Range of motion testing was noted as being normal and revealed flexion to 90 degrees; extension to 30 degrees; bilateral side-bend to 30 degrees; and bilateral rotation to 30 degrees.  The examiner did note objective evidence of painful motion.  Following repetitive motion, there was no additional loss of joint function due to pain, fatigue, or lack of coordination.  Motor strength was normal and sensory was grossly intact to light touch in all extremities.  

At the September 2012 Board hearing held in connection with the claims currently on appeal, the Veteran reiterated her reports of back pain, including when walking.  The Veteran also reported previously attending physical therapy and that she stopped attending after she did not notice an appreciable change in her back pain.  This contention is supported by the physical therapy notes of record - all of which note the Veteran's reports of continued back pain.  Regarding her range of motion, the Veteran reported that she was able to bend over, squat, reach overhead, and lift light objects off the floor, albeit with pain.  Regarding her daily activities the Veteran reported caring for her home and her two children.

Pursuant to the January 2015 Board remand, the Veteran was afforded another VA examination in March 2015.  At that time the Veteran reported flare-ups of her back disability and that walking or standing made her pain worse.  Range of motion testing was noted as being normal and revealed flexion to 90 degrees; extension to 30 degrees; bilateral side-bend to 30 degrees; and bilateral rotation to 30 degrees.  While the Veteran reported functional loss due to increased pain, there was no additional loss of joint function due to pain, fatigue, or lack of coordination following repetitive motion.  The examiner did note objective evidence of painful motion, pain with weight bearing, and tenderness to palpation.  Furthermore, the examiner noted that there was no objective evidence that range of motion would be affected by the Veteran's scoliosis.  The examiner also noted that the Veteran's  pain is most likely due to non-service-connected fibromyalgia and chronic pain syndrome.  Motor strength was normal and sensory was grossly intact to light touch in all extremities.  Straight leg tests were negative bilaterally.  The Veteran did not report radicular pain or any other signs or symptoms due to radiculopathy.

	   2.  Analysis

Based on the evidence of record, the Board finds that for the period prior to May 1, 2009, the Veteran's scoliosis most closely approximates the criteria for the currently assigned 10 percent rating; from May 1, 2009 to August 26, 2010, the Veteran's scoliosis most closely approximates the criteria for a 20 percent rating; and for the period from August 26, 2010, the Veteran's scoliosis most closely approximates the criteria for the currently assigned 10 percent rating.

The medical evidence in this case shows that prior to May 1, 2009, the Veteran's scoliosis was manifest by slight limitation of motion as indicated by findings of forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  While the July 2004 examination does indicate a reduction in lateral motion, there is no indication of muscle spasm with extreme forward bending.  At worst, prior to May 1, 2009, forward flexion of the thoracolumbar spine was 70 degrees.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees in August 2002 and July 2004, even when considering the effects of pain and repetitive use.  While the Veteran was occasionally noted as having reduced mobility of the spine when receiving treatment from Mr. Porter and the Veteran's range of motion was noted as more restricted by Dr. Graf, there are no specific ranges reported by Mr. Porter and the ranges provided by Dr. Graf were noted to be approximations based on visual review of the Veteran rather than a measurement produced from the use of a goniometer, as used by the VA examiners.  The Board also notes that the Veteran denied back pain or symptoms while receiving VA treatment in March 2004 and that she reporting walking and dancing without discomfort in July 2004.  As such, the medical evidence indicates that a rating in excess of 10 percent is not warranted for scoliosis prior to May 1, 2009.  In making this determination the Board has also considered the regulations in effect prior to September 26, 2003 (old regulations) for the entire period.

On VA examination on May 1, 2009, the Veteran's scoliosis was manifest by forward flexion greater than 30 degrees but no greater than 60 degrees, and a combined range of motion greater than 120 degrees.  The 2009 examiner noted that there was additional limitation of motion due to fatigue, but there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Ultimately, the examiner noted mild to moderate scoliosis.  The Board notes that the only relevant medical evidence of record to document the severity    of the Veteran's back disability from May 1, 2009 to the next VA examination on August 26, 2010, is the May 2009 VA examination report; as described above, the Veteran was noted as having full range of motion on VA examinations performed after the 2009 examination.  As such, the medical evidence indicates that the Veteran's back disability resulted in moderate limitation of motion and a rating of 20 percent, but no more, is warranted for the Veteran's scoliosis for the period from May 1, 2009 to August 26, 2010.  In making this determination the Board has considered the old regulations for the entire period.

The August 26, 2010 VA examination shows that the Veteran's scoliosis was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  The most probative medical evidence shows that since August 26, 2010, including during two VA examinations, the Veteran's range of motion has been painful, but full (240 degrees).  In fact, the Veteran reported at the September 2012 Board hearing that she was able to move her back in a variety of ways, albeit with pain.  As such, the medical evidence indicates that a rating in excess of 10 percent is not warranted for scoliosis from August 26, 2010, even when considering both the old regulations and the General Rating Formula.

Even considering the Veteran's subjective complaints of pain, the medical   evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation greater than those noted above.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Indeed, the Veteran denied flare-ups in her 2009 and 2010 examinations.  While  the record does contain statements regarding limitation of lifting, standing, and walking, the Board notes that repetitive use has not resulted in additional limitation of motion during VA examinations except in the 2009 examination report without supporting degrees of loss noted.  

The Board is cognizant that the Veteran occasionally reported tingling and numbness while receiving private treatment from Mr. Porter.  However, the Veteran's DTRs were noted as normal, her sensation was noted as intact, and her motor skills were symmetrical during those treatment visits.  Moreover, the Veteran denied radiating pain on VA examinations and her motor strength and sensory evaluations were grossly intact in all extremities on VA examination in 2002, 2004, 2009, 2010, and 2015 and on examination performed by Dr. Graf in 2008.

The Board also acknowledges the Veteran's representative's assertions at the September 2012 hearing that the Veteran's myofascial pain syndrome (alternatively diagnosed as fibromyalgia) should be considered as part of the rating of her back disability.  However, there is no medical opinion of record linking the Veteran's myofascial pain with her service-connected disabilities.  To the contrary, as noted below, the July 2004 VA examiner stated that this condition was caused by the Veteran's lifestyle and severe deconditioning with intermittent relative overuse.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to May 1, 2009, and from August 26, 2010, and is in favor of a rating of 20 percent, but no more, for the period between May 1, 2009 and August 26, 2010.  See Fenderson, supra.



Left and Right Leg Shin Splints

As shin splints are not listed as a specific disability under VA's Rating Schedule, the RO rated the Veteran's bilateral shin splints analogous to impairment of the tibia and fibula under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  See 38 C.F.R. § 4.20.  The Veteran's bilateral shin splints are each currently assigned a 10 percent disability rating. 

Diagnostic Code 5262 provides ratings based on malunion or nonunion of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated as 10 percent disabling, moderate knee or ankle disability is rated as 20 percent disabling, and marked knee or ankle disability is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

As will be explained more fully below, the Board will also consider diagnostic codes pertaining to muscle disability as more closely analogous to her complaints.  Diagnostic Code 5311 provides ratings for injury to Muscle Groups XI.  The function of Muscle Group XI is propulsion, plantar flexion of foot, stabilization of arch, flexion of toes, and flexion of knee. The muscle group is comprised of the posterior and lateral crural muscles and the muscles of the calf.  The muscles include the triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantarus. 

Diagnostic Code 5312 provides ratings for injury to Muscle Groups XII. The function of Muscle Group XII is dorsiflexion, involving the anatomic region of the foot and leg, and specifically includes the muscles involved in extension of the toes, and stabilization of the arch. The muscle group is comprised of the anterior muscles of the leg-tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.

Under Codes 5311 and 5312, moderate disability warrants a 10 percent rating, moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312.

The Board notes that the Veteran is separately rated for pes planus.  Symptomatology associated with that disability cannot be considered in evaluating her shin splints disability.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

	    1.  Facts

Throughout the course of the appeal the Veteran has reported bilateral shin splint symptoms including pain (especially when walking) and muscle cramps.  
	
While receiving private treatment from Mr. Porter from December 2002 to August 2003, the Veteran was always noted as having full joint motion with no deformities in her lower extremities.  When receiving treatment for shin splints in February 2003, the Veteran reported pain in her bilateral shins.  On examination Mr. Porter noted pain with flexion of both legs and that the Veteran's tibia of both legs were tender without erythremia or edema.

The Veteran was afforded a VA examination in October 2003.  At that time she reported muscle cramps, muscle aches, stiffness, and fatigue due to shin splints.  She also indicated a tightening in her calves when walking and an increase in pain with walking.  On examination the Veteran's legs were noted to be within normal limits with no deformity, swelling, discoloration, or muscle wasting.  The Veteran had normal lower extremity strength and reported a relief of some discomfort upon palpation.  No tenderness or muscle spasm was noted.  The examiner ultimately stated that the Veteran's reported symptoms appeared to be out of proportion to   the findings on examination.  The examiner did not report any decreased range of motion of the bilateral ankles or knees, or any joint instability.

Thereafter, as noted above, in March 2004 the Veteran denied any problems but foot pain and in July 2004 she reported that her custom orthotics allowed her to walk and dance without discomfort.  

During a second VA examination performed in July 2004, the Veteran reported "all kinds of aches" including in her knees and hips.  She also indicated that walking too quickly caused shin pain.  On examination, the Veteran's knees had no effusion and the range of motion was beyond full (150 degrees) without pain or stiffness.  The examiner reported that there was no medial ridging, patellofemoral crepitation, or ligamentous instability.  On review of bone scan images, the examiner noted that there was no residual evidence of shin splints or anterior tibial muscle strain.  The examiner ultimately diagnosed myofascial pain syndrome that is caused by the Veteran's lifestyle and severe deconditioning with intermittent relative overuse.     A year later while receiving VA treatment in July 2005, the Veteran reported the ability to walk without discomfort.

As noted above, the Veteran underwent a private examination with Dr. Graf in January 2008.  On examination the Veteran reported tenderness on palpation of her shins.  Dr. Graf noted that the Veteran's right leg peroneus tendon pops out with "nearly audible snapping" and objective evidence of pain.  On further examination there was no evidence of instability and range of motion was noted as normal.  Dr. Graf diagnosed bilateral chronic posterior tibial tendonitis and opined that a 30 percent disability rating was appropriate for the Veteran's pes planus and associated tendinopathy.  The Board notes that the Veteran is currently in receipt of three 10 percent ratings for her pes planus and shin splints, which combine to a 30 percent rating pursuant to 38 C.F.R. §§ 4.25, 4.26.

In May 2009 a third VA examination was performed.  At that time the Veteran reiterated her complaints of pain and muscle spasms.  Regarding her treatment, she noted that the condition has been stable since onset, and that she treats it with medication, Ben Gay, and baths; the treatment response was noted as fair.  The Veteran denied a history of hospitalization, inflammation, fracture, deformity, use of assistive devices, any effect on motion of joints, and flare ups.  The examiner noted that there was no evidence of leg shortening, or bone or joint deformity.  Nevertheless, the Veteran reported that she was unable to walk for more than a few yards at a time.  On examination, the Veteran had some tenderness to her bilateral shins.  The examiner diagnosed bilateral shin splints. 

During a fourth VA examination conducted in August 2010, the findings and reported symptoms were essentially the same as those noted in the May 2009 examination; however, the Veteran was noted as being able to walk one to three miles, as opposed to a few yards.  Ultimately, the examiner noted the Veteran's bilateral shin splint condition was essentially unchanged from the previous examination.

During a recent March 2015 examination that was conducted pursuant to the January 2015 Board remand, the Veteran reported increased pain in her shins and functional loss due to increased pain.  The examiner noted objective evidence of pain in the Veteran's shins, including on weight bearing.  There was no evidence   of crepitus.  On examination the Veteran had full muscle strength and the examiner noted the absence of muscle atrophy.  Notably, the examiner found that the Veteran's bilateral shin splints did not affect the range of motion of her knees or ankles.

	    2.  Analysis 

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right and left leg shin splints is not warranted at any time.  

At all times during the appeal period, reports from the Veteran's examinations     and her treatment records all demonstrate that the Veteran does not have nonunion of the tibia and fibula in either leg, as her bone scans show no evidence of fracture.  Moreover, the Veteran does not exhibit loose motion in the tibia and fibula of either leg, and does not require a brace as she has repeatedly denied the use of assistive devices aside from foot orthotics including during the 2003, 2009, 2010, and     2015 VA examinations.  Additionally, the Veteran's disability picture does not approximate more than a slight knee or ankle disability.  Throughout the appeal period, limitation of motion of the knees or ankles has not been shown, and the Veteran has exhibited no subluxation or lateral movement.  The Veteran has been able to complete her activities of daily living including grocery shopping and taking care of her home and her children.  

The only relevant application of Diagnostic Code 5262 to the Veteran's shin splints is the location, as malunion/nonunion of the tibia or fibula has not been shown to exist.  Indeed, as noted above, bone scan showed no residual disability from shin splints.  The Board finds that rating her disability analogous to Diagnostic Code 5311 or 5312 for muscle injury seems more consistent with her complaints.  In this regard, she has reported muscle cramping, aching and fatigue, while there has been no objective impairment found in her ankles or knees associated with her shin splints.  The Board is free to change the diagnostic code used when appropriate and the reason behind the change is explained.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained). 

Utilizing Diagnostic Codes 5311 and 5312, a rating higher than the already assigned 10 percent would require moderately severe muscle disability, a finding clearly not reflected in the evidence.  Objective findings for moderately severe muscle disability include indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  In this case, objective findings have revealed full muscle strength and no atrophy in the muscles in her legs.  

In essence, the Veteran's bilateral shin splint disability is marked exclusively by      the pain she experiences when walking.  Specifically, the Veteran has reported experiencing increased pain when she walks.  Taking these factors into consideration per 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202 and Mitchell, 25 Vet. App. 32, the Board finds that the Veteran's overall disability picture has most closely approximated the criteria for a 10 percent rating, bilaterally.  However, even considering the foregoing DeLuca and Mitchell provisions, the above findings do    not reflect a level of tibia or fibula malunion with "moderate" or "marked" knee or ankle disability, as would be required to support a higher rating of 20 percent or 30 percent under Diagnostic Code 5262, nor findings of at least moderately severe muscle impairment under Diagnostic Codes 5311 or 5312.  

In sum, the preponderance of the probative evidence is against ratings in excess of 10 percent for right and left shin splints and the appeal is denied. 


III.  Extraschedular Evaluation

The Board has also considered whether the Veteran's scoliosis and shin splints present such exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral of either of those disabilities to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the applicable rating criteria for those disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability levels and her subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of her increased rating claims for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the record does not show that the Veteran is unemployable due to her scoliosis and shin splints.  In this regard, the Veteran has reported that she quit working due to foot pain.  Additionally, the Board notes that the 2015 VA examiner found that the Veteran's bilateral shin splint and scoliosis symptoms do not impact her ability to work.  The Board accordingly finds that a claim for TDIU is not raised by the rating issues on appeal and no further action pursuant to Rice is necessary. 

In reaching the above conclusions the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claims for increased ratings, except as it relates to the Veteran's back disability for the period between May 1, 2009, and August 26, 2010, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.





ORDER

Entitlement to an initial disability rating higher than 10 percent for scoliosis for the period prior to May 1, 2009 is denied.

Entitlement to a disability rating of 20 percent, but no higher, for scoliosis from May 1, 2009 to August 26, 2010 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a disability rating in excess of 10 percent for scoliosis from August 26, 2010 is denied.

Entitlement to an initial disability rating higher than 10 percent for right leg shin splints is denied.

Entitlement to an initial disability rating higher than 10 percent for left leg shin splints is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


